          Case 1:19-cv-10578-AJN-SDA Document 144 Filed 11/17/20 Page 1 of 2



BOSTON         CONNECTICUT   FLORIDA    NEW JERSEY   NEW YORK   WASHINGTON, DC


                                                                                     GREGORY S. TABAKMAN
                                                                                           Attorney at Law
                                                                                            One Jefferson Road
                                                                                     Parsippany, NJ 07054-2891
                                                                           T: (973) 966-8020 F: (973) 273-4594
                                                                                    gtabakman@daypitney.com

                                       11/17/2020

                                                                     November 3, 2020
                                                                ENDORSEMENT: The Court shall hold a telephonic
VIA ECF                                                         conference to address Defendant's requests contained
The Honorable Stewart D. Aaron, U.S.M.J.                        in this letter on Monday, 12/7/2020, at 10 a.m. The
Daniel Patrick Moynihan United States Courthouse                parties each shall call (888) 278-0296 (or (214)
500 Pearl Street – Room 190                                     765-0479) and enter access code 6489745 at the
New York, NY 10007                                              scheduled time. SO ORDERED.
                                                                Dated: 11/17/2020
              Re:   Shukla v. Deloitte Consulting LLP
                    Civil Action No. 1:19-cv-10578 (AJN) (SDA)

Dear Judge Aaron:

        This Firm represents defendant Deloitte Consulting LLP (“defendant”) in the above-
referenced matter. We write regarding the failure of pro se plaintiff, Ashu Shukla, to comply
with this Court’s Orders and re-produce his initial document production to defendant without
redactions. We respectfully request the Court again order plaintiff to produce the redacted
documents in his initial production in unredacted form and sanction him for his violations of the
Court’s Orders.

        As the Court may recall, pursuant to the Court’s September 7, 2020 Order, defense
counsel and plaintiff conducted a “meet and confer” teleconference on September 24 and then
submitted letters to the Court outlining their respective positions on the outstanding discovery
issues. (See ECF Nos. 101, 110). As noted in defendant’s letter dated September 30, defendant
understood that plaintiff agreed to provide an unredacted version of the documents in his initial
document production that contained Deloitte corporate, client, or employee information
(including communications with Deloitte employees or clients) to defendant, though no timetable
was set. (ECF No. 101 at 7). In plaintiff’s response dated October 7, he did not dispute the
summary of the parties’ discussion or object to his production of unredacted documents. (ECF
No. 107, generally). On October 13, 2020, the Court issued an Order that required plaintiff, by
October 27, to “produce to Defendant unredacted versions of any documents he previously
produced with redactions, subject to the terms of the Protective Order to be entered in this
action.” (ECF No. 120, ¶ 5). The Court also noted that plaintiff’s “further failures to comply
with Orders of the Court may result in sanctions.” (Id., ¶ 8). On October 21, the Court entered a
Protective Order and issued a second Order requiring plaintiff to produce unredacted versions of
any documents previously redacted by October 27 (ECF Nos. 132, 133).



106838594.2
          Case 1:19-cv-10578-AJN-SDA Document 144 Filed 11/17/20 Page 2 of 2




The Honorable Stewart D. Aaron, U.S.M.J.
November 3, 2020
Page 2

        At 8:35 PM on October 27 – the evening he was to make his unredacted production –
plaintiff sent a letter to defense counsel that made clear he would not produce any unredacted
documents as required. (See Exhibit A). On the following day, the undersigned responded to
plaintiff’s letter and detailed plaintiff’s failure to comply with the Court’s Orders, the procedural
history related to this issue, and requested that plaintiff comply with the Court’s Orders by
Friday, October 30. (See Exhibit B). To date, we have not received any further response from
plaintiff.1

        Plaintiff has violated two separate Orders of this Court without any reasonable
justification and without communicating a legitimate basis for his failure to comply. Despite
plaintiff’s repeated assertions that defendant seeks to delay this matter, plaintiff has caused delay
with his flurry of filings and his failure to abide by the Court’s Orders. Therefore, defendant
respectfully requests the Court again mandate production of this information and sanction
plaintiff as the Court deems appropriate, including but not limited to the fees defendant incurred
communicating with plaintiff and seeking relief from the Court on this issue, for his violations of
the Court’s Orders.



                                                              Respectfully submitted,



                                                              Gregory S. Tabakman


Enclosures

cc:           Ashu Shukla, plaintiff pro se (via ECF)
              Heather Weine Brochin, Esq. (via ECF)




              1
           On Sunday, November 1, after plaintiff already advised defense counsel he was not
going to comply with the Court’s Order, plaintiff filed a single-page letter to the Court that is
unrelated to the redaction issue but states that plaintiff is “currently under medical screening with
no access to his computer or internet.” (ECF No. 138). While defendant is sympathetic to
plaintiff’s health situation, plaintiff must have had access to a computer and/or the internet to file
this letter and he still has not responded to our request or requested an extension of the deadline
to serve an unredacted version of his document production.
106838594.2
